Citation Nr: 0123972	
Decision Date: 10/02/01    Archive Date: 10/09/01	

DOCKET NO.  97-18 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001) for left footdrop and lack of circulation.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


INTRODUCTION

The veteran had active service from January 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In March 2000, the Board issued a decision denying 
compensation under 38 U.S.C.A. § 1151 for left footdrop and 
lack of circulation.  By order dated January 2001, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
joint motion vacating and remanding the Board's decision.  A 
copy of the motion and a copy of the Court's order have been 
included in the veteran's claims file.  


REMAND

In June 2001 the veteran submitted additional medical 
evidence, indicating that he did not desire to waive 
consideration of the additional evidence by the RO.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and is applicable to all 
claims filed on or after the date of enactment of the VCAA.  
See also recently published regulations at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)), 
promulgated pursuant to the enabling statute.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses, and dates 
of all treatment, both VA and non-VA, 
that the veteran has received for his 
left lower extremity since May 19, 1994.  
After obtaining any necessary 
authorization, the RO should contact all 
identified health care providers and 
attempt to obtain copies of all pertinent 
treatment records, including records from 
Donald J. Jacobs, M.D., and Stephen C. 
Slajus, D.O., if addresses are provided 
for these private health care providers, 
that have not been previously obtained.  

3.  Then, the veteran should be afforded 
a VA examination to determine the 
existence and etiology of any disability 
of the left lower extremity, including 
any left footdrop or circulatory 
disability.  All necessary tests and 
studies should be accomplished and all 
clinical manifestations reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran currently has any 
disability of the left lower extremity, 
including left footdrop or lack of 
circulation that is the result of disease 
or injury or an aggravation of an 
existing disease or injury relating to VA 
care provided the veteran following a 
crushing injury to his ankle on May 19, 
1994.  If the examiner determines that 
the veteran has additional disability 
resulting from a disease and/or injury or 
an aggravation of an existing disease or 
injury as a result of VA treatment 
following the May 1994 injury, the 
examiner should indicate whether the 
additional disability is a necessary 
consequence or was certain to result from 
or intended to result from the VA 
treatment.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

4.  Then the RO should readjudicate the 
issue on appeal.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
provided the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




